DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is in reply to the application filed on 11/19/2020.
Claims 1-20 are currently pending and have been examined.
Priority
Acknowledgment is made of applicant's claim for foreign priority based on application 19210385.1 filed in the European Patent Office on 11/20/2019. Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “110” has been used to designate both a cloud service and a server.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 120, 400, 450-4.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference signs mentioned in the description: 100, 111, 112, 450-2, 1501-1.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The abstract of the disclosure is objected to because of the legal phraseology “inter alia”. Correction is required. See MPEP § 608.01(b).
The disclosure is objected to because of the following informalities:
Page 16 line 25 of the specification recites “transportation vehicles 1501-1 to 150-4” when it appears it should recite “transportation vehicles 150-1 to 150-4” (see corresponding drawing objection above)
Appropriate correction is required.
Claim Interpretation
Examiner notes the contingent limitation “updating the aggregate trace information based, at least in part, on the obtained one or more position estimates and one or more further position estimates of one or more further physical tracking devices provided that aggregate trace information is available prior to the obtaining of the one or more position estimates” recited in claim 1. Specifically, the “updating” of claim 1 only needs to be done if there is aggregate trace information available prior to the obtaining of the one or more position estimates. 
Per MPEP 2111.04 II. “The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met.” Therefore, as claim 1 is a process claim, and the aggregate trace information is not required to be available prior to the obtaining of the one or more position estimates, the “updating” limitation is therefore not required under broadest reasonable interpretation of claim 1. Further, because the “updating” limitation is in the alternative with the “generating an aggregate trace information…” limitation, neither the “generating” and “updating” limitations are required under the broadest reasonable interpretation of claim 1.
Regarding similar limitations in claims 12 and 18, MPEP 2111.04 II. recites “The broadest reasonable interpretation of a system (or apparatus or product) claim having structure that performs a function, which only needs to occur if a condition precedent is met, requires structure for performing the function should the condition occur. The system claim interpretation differs from a method claim interpretation because the claimed structure must be present in the system regardless of whether the condition is met and the function is actually performed.” Because claim 12 is an apparatus claim and claim 18 is a product claim, the contingency of the aggregate trace information being present before obtaining the position estimates does not impact the BRI of the claims as it does in claim 1. Claims 12 and 18 require either the “generating” limitation or the “updating” limitation (because the limitations are written in the alternative) to teach each claim.
In the interest of compact prosecution, Examiner has applied art to teach the alternative limitations in claim 1 despite the limitations not being required under broadest reasonable interpretation.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 4 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Specifically, claim 4 is indefinite because it is unclear how the alternatives regarding the timing of the generation of the logical entity would fit with the alternative generating/updating limitations of claim 1. Particularly, claim 4 recites “generating a logical entity comprising the aggregate trace information of the transportable asset based, at least in part, on the identification information wherein the logical entity is generated prior to the obtaining of a first position estimate of the one or more position estimates” (emphasis added). Claim 1 recites “generating an aggregate trace information based, at least in part, on the obtained one or more position estimates”. It is unclear how a logical entity comprising aggregate trace information could be generated before receiving the one or more location estimates needed to first generate the aggregate trace information. Using the above recited portion of claim 4 with the “updating” alternative of claim 1 results in a similarly unclear claim 4, as the issue of generating a logical entity before receiving the required position estimates still applies. 
The alternative in claim 4 of “wherein the logical entity is generated…upon receipt of a first position estimate of the one or more position estimates” is definite regardless of the alternative taken in claim 1. If using the “generating” claim 1 alternative, the logical entity can be generated with the aggregate trace information, for example. If using the “updating” claim 1 alternative, the logical entity could have been generated upon receipt of an earlier position estimate that the current position estimate is being used to update, for example. Therefore, as the generation of the logical entity upon receipt of the first position estimate results in a definite claim interpretation, Examiner is interpreting claim 4 in this manner and has applied prior in line with this interpretation of claim 4 below.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite logging position information of an object in transit. 
As an initial matter, claims 1-11 are method claims, claims 12-17 are at least apparatus/manufacture claims, and claims 18-20 are at least product/manufacture claims. Therefore, claims 1-20 all fall into at least one of the four statutory categories of subject matter. Eligibility analysis of the claims proceeds from Step 1 to Step 2A Prong 1 below. 
Claim 1 recites the concept of logging position information of an object in transit which is a certain method of organizing human activity including managing commercial interactions. A method, comprising: obtaining one or more position estimates each indicative of a position, wherein the one or more position estimates are obtained based, at least in part, on an identification information of a transportable asset; and generating an aggregate trace information based, at least in part, on the obtained one or more position estimates, or updating the aggregate trace information based, at least in part, on the obtained one or more position estimates and one or more further position estimates provided that aggregate trace information is available prior to the obtaining of the one or more position estimates, wherein the aggregate trace information is associated with the transportable asset and indicates at least one position of the transportable asset all, as a whole, fall under the category of managing commercial interactions. The claim falls into the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Mere recitation of generic computer components does not remove the claim from this grouping. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements of at least one apparatus, a physical tracking device, and one or more further physical tracking devices. The recited additional elements are recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using generic computer components. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The combination of these additional elements is also no more than mere instructions to apply the exception using generic computer components. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of at least one apparatus, a physical tracking device, and one or more further physical tracking devices amounts to no more than mere instructions to apply the exception using generic computer components. The combination of these additional elements is also no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claim is not patent eligible.
Claims 2-9 further limit the abstract idea of claim 1 without adding any new additional elements. Therefore, by the analysis of claim 1 above these claims, individually and as an ordered combination, do not integrate the abstract idea into a practical application nor amount to significantly more than the abstract idea. The claims are not patent eligible.
Claim 10 further limits the abstract idea of claim 7 while introducing the additional element of a transportation vehicle used for a transportation of the transportable asset. The claim does not integrate the abstract idea into a practical application because the elements of a transportation vehicle used for a transportation of the transportable asset is recited at a high-level of generality such that it amounts to no more than generally linking the judicial exception to the field of use of package delivery via vehicles. Adding these new additional elements into the additional elements from claim 7 still amounts to no more than generally linking the judicial exception to the field of use of package delivery via vehicles. The claim also does not amount to significantly more than the abstract idea because generally linking the judicial exception to a field of use cannot provide an inventive concept. The claim is not patent eligible.
Claim 11 further limits the abstract idea of claim 7 while introducing the additional element of a GNSS-based positioning system and a non GNSS-based positioning system. The claim does not integrate the abstract idea into a practical application because the elements of a GNSS-based positioning system and a non GNSS-based positioning system are recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using generic computer components. Adding these new additional elements into the additional elements from claim 7 still amounts to no more than mere instructions to apply the exception using generic computer components. The claim also does not amount to significantly more than the abstract idea because mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claim is not patent eligible.
Claim 12 recites the concept of logging position information of an object in transit which is a certain method of organizing human activity including managing commercial interactions. Perform at least the following, obtain one or more position estimates each indicative of a position, wherein the one or more position estimates are obtained based, at least in part, on an identification information of a transportable asset; and generate an aggregate trace information based, at least in part, on the obtained one or more position estimates, or updating the aggregate trace information based, at least in part, on the obtained one or more position estimates and one or more further position estimates provided that aggregate trace information is available prior to the obtaining of the one or more position estimates, wherein the aggregate trace information is associated with the transportable asset and indicates at least one position of the transportable asset all, as a whole, fall under the category of managing commercial interactions. The claim falls into the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Mere recitation of generic computer components does not remove the claim from this grouping. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements of an apparatus, at least one processor, at least one memory including computer program code for one or more programs, a physical tracking device, and one or more further physical tracking devices. The recited additional elements are recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using generic computer components. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The combination of these additional elements is also no more than mere instructions to apply the exception using generic computer components. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of an apparatus, at least one processor, at least one memory including computer program code for one or more programs, a physical tracking device, and one or more further physical tracking devices amounts to no more than mere instructions to apply the exception using generic computer components. The combination of these additional elements is also no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claim is not patent eligible.
Claims 13-17 further limit the abstract idea of claim 12 without adding any new additional elements. Therefore, by the analysis of claim 12 above these claims, individually and as an ordered combination, do not integrate the abstract idea into a practical application nor amount to significantly more than the abstract idea. The claims are not patent eligible.
Claim 18 recites the concept of logging position information of an object in transit which is a certain method of organizing human activity including managing commercial interactions. Instructions which, when executed, at least perform the following operations: obtaining one or more position estimates each indicative of a position, wherein the one or more position estimates are obtained based, at least in part, on an identification information of a transportable asset; and generating an aggregate trace information based, at least in part, on the obtained one or more position estimates, or updating the aggregate trace information based, at least in part, on the obtained one or more position estimates and one or more further position estimates provided that aggregate trace information is available prior to the obtaining of the one or more position estimates, wherein the aggregate trace information is associated with the transportable asset and indicates at least one position of the transportable asset all, as a whole, fall under the category of managing commercial interactions. The claim falls into the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Mere recitation of generic computer components does not remove the claim from this grouping. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements of a non-transitory computer-readable storage medium having thereon program instructions, one or more processors, an apparatus, a physical tracking device, and one or more further physical tracking devices. The recited additional elements are recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using generic computer components. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The combination of these additional elements is also no more than mere instructions to apply the exception using generic computer components. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of a non-transitory computer-readable storage medium having thereon program instructions, one or more processors, an apparatus, a physical tracking device, and one or more further physical tracking devices amounts to no more than mere instructions to apply the exception using generic computer components. The combination of these additional elements is also no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claim is not patent eligible.
Claims 19-20 further limit the abstract idea of claim 18 without adding any new additional elements. Therefore, by the analysis of claim 18 above these claims, individually and as an ordered combination, do not integrate the abstract idea into a practical application nor amount to significantly more than the abstract idea. The claims are not patent eligible.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3 and 5-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kawaguchi et al. (U.S. Pre-Grant Publication No. 2020/0380326, hereafter known as Kawaguchi).
Regarding claim 1, Kawaguchi teaches:
A method, performed by at least one apparatus, comprising: obtaining one or more position estimates each indicative of a position of a physical tracking device (see Fig. 6 and [0182]-[0194] for overall method. See [0123] “A passive tracking device 108 may communicate short messages to another device (e.g., aggregator device 104) that includes a device identifier (“device ID”) that identifies the passive tracking device 108 from other passive tracking devices 108. By transmitting the short message, a passive tracking device 108 may confirm its presence in the proximity of the aggregator device 104” and [0266] "The geolocation…may be obtained by the tracking module 2130 from the GPS device 2108 of the aggregator device when the reporting tracking device does not have GPS or other location-based functionality. In some embodiments, the geolocation may be determined based on the GPS reading from the GPS device 2108 and refined based on the range and bearing values determined by a MOMI device 2200. In these embodiments, the geolocation of an individual item may be better estimated than merely using the geolocation of the aggregator device 104" aggregator receiving beacon from physical tracking device element 108. See [0114] “An aggregator device 104 is an electronic device that is configured to aggregate location data from one or more devices in the tracking system 100 (e.g.,…passive tracking devices 108) and to report the location data to the backend server system 120” for backend server obtaining location information)
wherein the one or more position estimates are obtained based, at least in part, on an identification information of a transportable asset (see [0145] "a central system (e.g., the backend system) may assign the value to embed in a visual indicia 114 before it is printed...It is noted that these techniques for printing values may be used to embed values in other tracking devices of the tracking system. Once printed and assigned to an item, the value may be associated with the certain item" value identifying item embedded in the item's tracking device 108. See [0129] “the device receiving the beacon from the passive tracking device 108 may read the device ID of the device and may log the presence of the passive tracking device, as well as any other data transmitted in the beacon” and the server system confirming presence of tracking device 108 upon authenticating the ID information in [0130] for obtaining position estimates based on ID information of the asset)
and generating an aggregate trace information based, at least in part, on the obtained one or more position estimates, or updating the aggregate trace information based, at least in part, on the obtained one or more position estimates and one or more further position estimates of one or more further physical tracking devices provided that aggregate trace information is available prior to the obtaining of the one or more position estimates (see [0266] "the tracking module 2130 may, for each unique tracking event, generate a tracking event record that records the tracking event. Examples of tracking events may include the receipt of a message from a tracking device and/or reading tracking information from a visual indicia by the machine vision module 2134. In these embodiments, a tracking event record may be any suitable data structure that includes data relating to a tracking event. A respective tracking event record may include, but is not limited to, a device identifier of the tracking device that provided the message or that was read from a visual indicia, a geolocation corresponding to the tracking device (or item), and a time stamp" aggregator generating aggregate trace information, [0114] “An aggregator device 104 is an electronic device that is configured to aggregate location data from one or more devices in the tracking system 100 (e.g.,…passive tracking devices 108) and to report the location data to the backend server system 120” aggregator device transmitting data to server, and [0292] "the backend server system 120 is configured to maintain logs and/or databases corresponding to data collected from tracking systems that tracks groups of items. For example, the backend server system 120 may maintain an index or log of location data" for the server updating of pre-existing aggregate trace information based on position estimates received from further tracking devices (aggregator devices 104))
wherein the aggregate trace information is associated with the transportable asset and indicates at least one position of the transportable asset (see [0292] "the backend server system 120 is configured to maintain logs and/or databases corresponding to data collected from tracking systems that tracks groups of items. For example, the backend server system 120 may maintain an index or log of location data" location log associated with transportable item and indicates locations of the item)
Regarding claim 2, Kawaguchi teaches all of the limitations of claim 1 above. Kawaguchi further teaches:
wherein a respective position estimate of the one or more position estimates is further associated with a certain time and/or date (see [0266] "the tracking module 2130 may, for each unique tracking event, generate a tracking event record that records the tracking event. Examples of tracking events may include the receipt of a message from a tracking device...In these embodiments, a tracking event record may be any suitable data structure that includes data relating to a tracking event. A respective tracking event record may include, but is not limited to, a device identifier of the tracking device that provided the message…, a geolocation corresponding to the tracking device (or item), and a time stamp" geolocation included with a timestamp)
Regarding claim 3, Kawaguchi teaches all of the limitations of claim 1 above. Kawaguchi further teaches:
wherein the aggregate trace information enables a granular position tracking of the transportable asset independent of a position of a transportation vehicle that is used for a transportation of the transportable asset (see Fig. 2 and [0144] “the RFID functionality allows a product to be tracked using, for example, an aggregator device 104 while in the manufacturing facility 210, in a shipping vehicle 214, at a warehouse 218, in a delivery vehicle 222, and/or at a retail facility 226” while the position of the product can be determined via an aggregator on a shipping vehicle, granular position tracking can also be done using aggregators in facilities 210, 218 and 230 independent of vehicles. See [0258]-[0261], especially [0258] “the MOMI device 2200 can determine a range and bearing of the energized tracking device with respect to the MOMI device 2200 using response signals received from an energized tracking device (e.g., passive tracking devices 108,112)” for granular position tracking in relation to the aggregator device) 
Regarding claim 5, Kawaguchi teaches all of the limitations of claim 1 above. Kawaguchi further teaches:
wherein the position of the transportable asset is trackable in real-time dependent upon a frequency with which the one or more position estimates are obtained (see [0133] “a passive tracking device 108 may be configured to transmit beacons more often, less often, or not at all when it the passive tracking device is determined to be in motion”, [0158] for real-time readings from tracking device when powered, and [0170] for how often beacons are sent depending on energy available to send beacons)
Regarding claim 6, Kawaguchi teaches all of the limitations of claim 1 above. Kawaguchi further teaches:
providing the aggregate trace information (see [0285] “The reporting module 2138 may report a batch of tracking event records at the request of the external device (e.g., in response to receiving a request to report unreported tracking event records), at predetermined times (e.g., every ten minutes), or in response to a triggering condition (e.g., the cache is full)”)
Regarding claim 7, Kawaguchi teaches all of the limitations of claim 1 above. Kawaguchi further teaches:
wherein the at least one apparatus comprises the physical tracking device (see [0123] “A passive tracking device 108 may communicate short messages to another device (e.g., aggregator device 104) that includes a device identifier (“device ID”) that identifies the passive tracking device 108 from other passive tracking devices 108. By transmitting the short message, a passive tracking device 108 may confirm its presence in the proximity of the aggregator device 104” for physical tracking device 108)
the method further comprising: determining a position estimate indicative of a position of the physical tracking device (see [0129] “the passive tracking devices 108 are configured to transmit beacons upon being energized. As mentioned, the beacon may indicate a device identifier (ID) of the passive tracking device 108 transmitting the beacon. In this way, the passive tracking device 108 announces its proximity to another device in the tracking system 100 each time the passive tracking device 108 is energized. In response to a beacon, the device receiving the beacon from the passive tracking device 108 may read the device ID of the device and may log the presence of the passive tracking device” and [0291] “the tracking system 100 may communicate beacons collected from passive tracking devices 108 to the backend server system 120. In this example, the backend server system 120 or another tracking device (e.g., aggregator device 104 or multi-mode tracking device 102) can estimate a location of a respective passive tracking device 108 based on the receipt of a beacon (e.g., a device ID of the passive tracking device 108) from a tracking device and a known location of the tracking device (e.g., obtained from a GPS signal or triangulation techniques)”)
and providing the position estimate (see [0291] “the tracking system 100 may communicate beacons collected from passive tracking devices 108 to the backend server system 120. In this example, the backend server system 120 or another tracking device (e.g., aggregator device 104 or multi-mode tracking device 102) can estimate a location of a respective passive tracking device 108 based on the receipt of a beacon (e.g., a device ID of the passive tracking device 108) from a tracking device and a known location of the tracking device (e.g., obtained from a GPS signal or triangulation techniques)” providing estimate to backend server)
wherein the physical tracking device is associated with one or more transportable assets (see [0122] “the passive tracking device 108 may be adhered to a package being shipped, inserted into a box of valuable goods (e.g., medical supplies), embedded in a clothing item (e.g., a shoe), or used in any other suitable scenario” for physical association and [0145] "a central system (e.g., the backend system) may assign the value to embed in a visual indicia 114 before it is printed...It is noted that these techniques for printing values may be used to embed values in other tracking devices of the tracking system. Once printed and assigned to an item, the value may be associated with the certain item" value identifying item embedded in the item's tracking device 108 for association by ID)
Regarding claim 8, Kawaguchi teaches all of the limitations of claim 7 above. Kawaguchi further teaches:
wherein the physical tracking device is associated with the one or more transportable assets based, at least in part, on one or more pieces of identification information of the one or more transportable assets (see [0145] "a central system (e.g., the backend system) may assign the value to embed in a visual indicia 114 before it is printed...It is noted that these techniques for printing values may be used to embed values in other tracking devices of the tracking system. Once printed and assigned to an item, the value may be associated with the certain item" value identifying item embedded in the item's tracking device 108 for association by ID)
Regarding claim 9, Kawaguchi teaches all of the limitations of claim 7 above. Kawaguchi further teaches:
wherein the determining of the position estimate and the providing of the position estimate is performed and/or controlled multiple times (see [0129] “the passive tracking devices 108 are configured to transmit beacons upon being energized. As mentioned, the beacon may indicate a device identifier (ID) of the passive tracking device 108 transmitting the beacon. In this way, the passive tracking device 108 announces its proximity to another device in the tracking system 100 each time the passive tracking device 108 is energized. In response to a beacon, the device receiving the beacon from the passive tracking device 108 may read the device ID of the device and may log the presence of the passive tracking device” and [0133] “a passive tracking device 108 may be configured to transmit beacons more often, less often…when it the passive tracking device is determined to be in motion” aggregators determine position of tracking device multiple times. See [0291] “the tracking system 100 may communicate beacons collected from passive tracking devices 108 to the backend server system 120. In this example, the backend server system 120 or another tracking device (e.g., aggregator device 104 or multi-mode tracking device 102) can estimate a location of a respective passive tracking device 108 based on the receipt of a beacon (e.g., a device ID of the passive tracking device 108) from a tracking device and a known location of the tracking device (e.g., obtained from a GPS signal or triangulation techniques)” position estimate determined and provided to backend server multiple times, each time a beacon is received)
Regarding claim 10, Kawaguchi teaches all of the limitations of claim 7 above. Kawaguchi further teaches:
wherein the physical tracking device is moved along with the transportable asset by a transportation vehicle used for a transportation of the transportable asset at least for a part of a transportation chain (see [0122] “the passive tracking device 108 may be adhered to a package being shipped, inserted into a box of valuable goods (e.g., medical supplies), embedded in a clothing item (e.g., a shoe), or used in any other suitable scenario” for tracking device attached to item, [0143] “a product may begin its lifecycle in a manufacturing facility 210, from where the product is transported via a shipping vehicle 214 (e.g., a truck, a train, a plane, and/or a ship). In some scenarios, the product is shipped to a warehouse 218, where the product awaits delivery. In some scenarios, the product may then be loaded onto a delivery vehicle 222 (e.g., a truck or car) and delivered to a retail store 226” for item being transported by vehicle for at least part of supply chain)
Regarding claim 11, Kawaguchi teaches all of the limitations of claim 7 above. Kawaguchi further teaches:
wherein the determining of the position estimate is based, at least in part, on a GNSS-based positioning system or a non GNSS-based positioning system (see [0311] "Asset trackers may use a combination of GNSS, WiFi, Cellular and Bluetooth connectivity to obtain and transmit location information" and [0312] "a tracking device (e.g., a multi-mode tracking device 102) may be trained to detect when it is being loaded into a truck for the first time, when it has a high chance of connecting to obtaining WiFi connectivity but not LTE connectivity, and the like. Based on the activity detection, the tracking device (e.g., a multi-mode tracking device 102) may turns its WiFi capabilities on or off. In another example, a tracking device associated with an asset carried on a train may determine that it has a low probability to obtain GNSS location. As such, the tracking device may never turn on its radio until the asset is determined to be no longer on the train" for both GNSS and non-GNSS positioning systems used)
Regarding claim 12, Kawaguchi teaches:
An apparatus comprising: at least one processor; and at least one memory including computer program code for one or more programs, the at least one memory and the computer program code configured to, with the at least one processor, cause the apparatus to perform at least the following (see Fig. 21 and [0254] “FIG. 21 illustrates an example aggregator device 104 according to some embodiments of the present disclosure… an aggregator device 104 may include a processing device 2102… one or more storage devices 2114 (e.g., RAM, ROM, Flash memory, and the like)” and [0263] “the processing device 2102 may include one or more processors that execute executable instructions” and [0333] “The processor, or any machine utilizing one, may include non-transitory memory that stores methods, codes, instructions and programs as described herein”)
Regarding the remaining limitations of claim 12, please see the rejection of claim 1 above. Examiner notes that although the backend server (instead of the aggregator) is cited to teach the updating of aggregate trace information, per lines 8-9 of page 27 of Applicant’s disclosure, “the article ‘a’ is not to be understood as ‘one’, i.e. use of the expression ‘an element’ does not preclude that also further elements are present”. Therefore, both the backend server and the aggregator can be used to teach “an apparatus” as claimed.
Regarding claim 13, Kawaguchi teaches all of the limitations of claim 12 above. Regarding the limitations introduced in claim 13, please see the rejection of claim 2 above.
Regarding claim 14, Kawaguchi teaches all of the limitations of claim 12 above. Regarding the limitations introduced in claim 14, please see the rejection of claim 3 above.
Regarding claim 15, Kawaguchi teaches all of the limitations of claim 12 above. Regarding the limitations introduced in claim 15, please see the rejection of claim 7 above.
Regarding claim 16, Kawaguchi teaches all of the limitations of claim 15 above. Regarding the limitations introduced in claim 16, please see the rejection of claim 8 above.
Regarding claim 17, Kawaguchi teaches all of the limitations of claim 15 above. Regarding the limitations introduced in claim 17, please see the rejection of claim 9 above.
Regarding claim 18, Kawaguchi teaches:
A non-transitory computer-readable storage medium having thereon one or more program instructions which, when executed by one or more processors, cause an apparatus to at least perform the following operations (see [0333] “The processor, or any machine utilizing one, may include non-transitory memory that stores methods, codes, instructions and programs as described herein and elsewhere. The processor may access a non-transitory storage medium through an interface that may store methods, codes, and instructions as described herein and elsewhere. The storage medium associated with the processor for storing methods, programs, codes, program instructions or other type of instructions capable of being executed by the computing or processing device may include but may not be limited to one or more of a CD-ROM, DVD, memory, hard disk, flash drive, RAM, ROM, cache and the like”)
Regarding the remaining limitations of claim 18, please see the rejection of claim 1 above.
Regarding claim 19, Kawaguchi teaches all of the limitations of claim 18 above. Regarding the limitations introduced in claim 19, please see the rejection of claim 2 above.
Regarding claim 20, Kawaguchi teaches all of the limitations of claim 18 above. Regarding the limitations introduced in claim 20, please see the rejection of claim 3 above.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Kawaguchi in view of Cousins et al. (U.S. Patent No. 10,592,748; hereafter known as Cousins).
Regarding claim 4, Kawaguchi teaches all of the limitations of claim 1 above. Kawaguchi further teaches:
obtaining an identification information of the transportable asset (see [0145] "a central system (e.g., the backend system) may assign the value to embed in a visual indicia 114 before it is printed...It is noted that these techniques for printing values may be used to embed values in other tracking devices of the tracking system. Once printed and assigned to an item, the value may be associated with the certain item" value identifying item embedded in the item's tracking device 108 and [0291] “the tracking system 100 may communicate beacons collected from passive tracking devices 108 to the backend server system 120. In this example, the backend server system 120 or another tracking device (e.g., aggregator device 104 or multi-mode tracking device 102) can estimate a location of a respective passive tracking device 108 based on the receipt of a beacon (e.g., a device ID of the passive tracking device 108) from a tracking device” receiving identification information)
Kawaguchi also teaches in [0292] that the backend server maintains logs and/or databases with location information. Kawaguchi also teaches the aggregators being able to log information regarding each tracking device separately in [0117]. Therefore, Kawaguchi teaches the maintenance of an existing logical entity (separate log) comprising aggregate trace information. However, while the existence of location logs for individual identifiers in Kawaguchi strongly implies the generation of the log has occurred, Kawaguchi does not explicitly teach how/when the logical entity is first generated.  Cousins teaches:
and generating a logical entity comprising the aggregate trace information of the transportable asset based, at least in part, on the identification information, wherein the logical entity is generated prior to the obtaining of a first position estimate of the one or more position estimates or upon receipt of a first position estimate of the one or more position estimates (see Col. 13 lines 19-30 “mail sorting application 150 may generate and transmit to mail item management application 172 a message containing the representation, such as the hash value…The message may optionally include…other information, such as a current location and/or status of the mail item. The status may include, for example, date and time information, a location” and Col. 14 lines 5-11 “the mail item management application 172 processes the request by extracting the representation of the image, such as a hash value, from the message and determining whether there is a current entry in mail item management data 176 with the same representation of the image, such as a hash value that is the same as the hash value extracted from the message” and Col. 14 lines 30-35 “If an entry for the received hash value does not exist in mail item management data 176, then mail item management application 172 may create a new entry for the mail item in mail item management data 176 and store the hash value, image data, and information and status in the new entry”. The logical entity (entry in management data 176) of the item is generated upon receipt of first location information for the identified mail item)
It would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the teachings of Cousins into the system of Kawaguchi. As Cousins states in Col. 8 lines 18-21 “The hash value uniquely identifies a particular mail item and thereby provides accountability that can be used to comply with certain requirements, such as regulatory and legal requirements, etc.” Therefore, by creating unique logical entities for each item upon receiving the first position estimate, the combined system of Kawaguchi and Cousins would allow for complete accountability (starting from the first received position estimate) of the item as it is transported through the transportation chain.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Mowatt (U.S. Pre-Grant Publication No. 2018/0225949) teaches the generation of an item entry in a database prior to the receiving the first tracking location of an item
Conlon (U.S. Pre-Grant Publication No. 2019/0066042) teaches a shipment communicating its location to remote servers independent of the location of the vehicle the shipment is being transported in
Cova et al. (U.S. Pre-Grant Publication No. 2012/0303498) teaches an asset tag communicating its location to a server, and providing a location log on a display to user
Doig et al. (U.S. Pre-Grant Publication No. 2020/0202292) teaches tracking an asset via an asset tag based on the closest external signal source
Agrawal et al. (European Patent Application Publication No. 3454272) teaches tracking items involved in multiple transactions via tracking devices
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL C MORONEY whose telephone number is (571)272-4403. The examiner can normally be reached Mon-Fri 8:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Resha H. Desai can be reached on (571) 270-7792. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.C.M./Examiner, Art Unit 3628                                                                                                                                                                                                        
/VICTORIA E. FRUNZI/Primary Examiner, Art Unit 3688                                                                                                                                                                                                        6/10/2022